Citation Nr: 1822600	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-29 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent disabling for left ulnar nerve palsy status post transposition.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to July 2001; October 2003 to June 2004; and from December 2008 to December 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left ulnar nerve palsy status post transposition with an initial 10 percent rating and a July 2010 rating which denied service connection for hearing loss and confirmed and continued a 10% rating for left ulnar nerve palsy.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand of this matter is necessary to afford proper development.  In regards to the hearing loss, the Veteran's substantive appeal described exposure to high frequency noises or used hearing devices in service.  His MOS was a light wheel mechanic during his active duty periods.  Thus, the Board finds that exposure to loud noise is consistent with the places, types, and circumstances of his service.  Additionally his records include active duty and National Guard records during inactive service, including an October 8, 2008 audiology record showing evidence of right ear hearing loss at 1000 decibels.   

The July 2010 VA C&P audiology examination showed evidence of a hearing loss of the right ear for VA purposes under 38 C.F.R. § 3.385, but not the left ear.  However this examination did not include review of the claims file and no etiology opinion was given.  In light of the foregoing, the Board finds that the examination not adequate for adjudication of this service connection issue.  Thus the Board finds it necessary to obtain another VA audiological examination which includes review of the claims file and an etiology opinion.  

Regarding the issue of entitlement to an initial rating in excess of 10 percent disabling for left ulnar nerve palsy, this disorder was last specifically examined for this disorder in June 2010, although VA examinations done in 2012 for Gulf War Syndrome and a lumbar spine disorder included cursory neurological findings.  
The Veteran's substantive appeal of September 2013 alleges more severe symptoms, to include numbness and loss of strength and movement.  Given the amount of time since the last VA examination for his left ulnar nerve disability and the possible increase in severity since last examination, re-examination is needed to fully and fairly evaluate the service-connected disability on appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability. . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); 38 C.F.R. § 3.327(a); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify/authorize or submit any additional pertinent evidence in support of his claim.  Based on his response, associate or attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  After any records have been associated with the claims file, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss. The claims file, including this remand, is to be reviewed by the examiner to become familiar with the pertinent evidence and the history of the Veteran's hearing loss disability.  
Following examination of the Veteran and review of the claims file, the examiner should provide opinions to the following:  

Does the Veteran have a current hearing loss for VA purposes in either ear?  

If hearing loss exists, is it at least as likely as not (a 50 percent probability or greater) that any hearing loss had its onset during any period of military service or is otherwise related to such service; or was manifested within the first post service year; or if pre-existing any period of service was aggravated beyond natural progression by service?

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Additionally, as noted above, the evidence established that the Veteran experience exposure to loud noise in service from his MOS as a light wheeled vehicle mechanic.

Any opinion offered should include a comprehensive rationale based on sound medical principles and relevant facts of this case.  The examiner should address, as appropriate, the evidence which includes the National Guard audiology findings suggesting a right ear hearing loss on October 8, 2008 testing.  

3.  After any records have been associated with the claims file, schedule the Veteran for a VA neurological disorders examination to assess the severity of his service-connected left ulnar nerve palsy status post transposition.  Any necessary tests and studies must be completed and the results reported in detail.  

4.  After ensuring that the requested actions are completed, re-adjudicate the issues on appeal.  If the benefits sought are not fully granted, then furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


